— Order, Family Court, Bronx County, entered August 11, 1978, adjudicating respondent a juvenile delinquent and placing him restrictively with the Division for Youth, Title III, unanimously affirmed, without costs or disbursements. We agree with the rationale of the fact-finding court in its well-reasoned decision, except its finding that the six-year-old victim’s prompt disclosure to his mother could be considered on the issue of corroboration. Timely complaint bears on credibility. It does not furnish corroboration. (People v Carey, 223 NY 519; People v Page, 162 NY 272; but see People v Yannucci, 283 NY 546, 550.) The record, nevertheless, *820does disclose sufficient corroborating evidence, to which the fact-finding court made appropriate reference, to support the determination. Concur— Birns, J. P., Fein, Sullivan, Markewich and Silverman, JJ.